DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action is in response to the amendments filed on 2/24/2021. Claims 1, 9, and 22 are amended. Claims 8 and 20 are canceled. Claims 3-7 are previously withdrawn. Claims 1-2, 9-19 and 21-22 are pending and addressed below.

Response to Arguments
Applicant’s arguments, filed on 2/24/2021, have been fully considered but are moot because the arguments do not apply to the new references and the new interpretations of the prior art of record being used in the current rejection. Applicant’s arguments are only directed to the amended claims, therefore the arguments are addressed in the body of the rejection below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schlensinger (US Pub No. 2018/0001058) in view Minas (US Pub No. 2019/0307420), Hibner (US Pub No. 2016/0302820) and further in view of Salahieh (US Pub No. 2017/0080186).
	Regarding claims 1-2 and 9-11, Schlesinger discloses (Figures 7A-7B) a body (204) (Figure 2); and a guide catheter (Figure 7A) extending distally from the body, wherein the guide catheter comprises: an open proximal end (the proximal end of catheter would have to be open in order to allow components through the catheter as disclosed in Paragraph 0034), an open distal end (clearly shown in Figure 7A), a proximal portion (Figure 2) , a bendable distal portion (clearly shown in Figure 2) including a plurality of ribs (810) (clearly shown in Figure 7A) separated by gaps (clearly shown in Figure 7A), wherein a distalmost rib of the plurality of ribs form a surface of the open distal end (clearly shown in Figure 7A), and a pull wire (302) (Figure 7A) extending from the bendable distal portion to the proximal portion (Figure 7A), wherein the pull wire is secured to an exterior surface of the distalmost rib (clearly shown in Figures 7A-7B) (Paragraph 0058).
	Schlesinger fails to disclose the proximal portion being a rigid proximal portion.
Figure 32) a catheter assembly (3100) that includes a rigid proximal portion and a pliable or flexible distal portion (Paragraph 0110). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the proximal portion of the guide catheter of Schlesinger to have been a rigid proximal portion as taught by Minas, in order to create a sharp transition to improve steerability, the amount of force, and the locality of the force when the guide catheter is in use (Minas, Paragraph 0110).
Schlesinger also fails to disclose the proximal end of the pull wire being coupled with an actuation assembly, wherein the actuation assembly is operable to translate the pull wire relative to the rigid proximal portion to thereby articulate the bendable distal portion (claim 1), wherein the actuation assembly comprises: a first bevel gear, a second bevel gear coupled with the first bevel gear, and a translating member coupled with the second bevel gear, wherein the translating member is further coupled with the pull wire such that the bevel gears are rotatable to thereby translate the pull wire (claim 2).
Hibner, in the analogous art of steerable medical devices, teaches (Figures 1-3 and 11-27C) a steerable catheter that includes an actuation assembly (400) (Figure 14) and a pull wire (340) (Figure 16) coupled with the actuation assembly (Figure 14) (Paragraphs 0162 and 0178-180) wherein the actuation assembly is operable to translate the pull wire relative to the proximal portion to thereby articulate the bendable distal portion (Figures 27A-27C) (Paragraphs 0178-0180), wherein the actuation assembly (400) (Figure 14) comprises: a first bevel gear (404) (Figures 17-18), a 438) (Figures 17-18) coupled with the first bevel gear (Figures 17-18) (Paragraph 0168), and a translating member (450) (Figure 18) coupled with the second bevel gear (Figure 18) (Paragraph 0178), wherein the translating member is further coupled with the pull wire (340) such that the bevel gears are rotatable to thereby translate the pull wire (Paragraphs 0173 and 0178-0180).
Since Schlesinger discloses a bent distal end but fails to disclose an actuation assembly to control the bending of the distal end, then it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Schlesinger to have included an actuation assembly coupled with the pull wire as taught by Hibner, in order facilitate the surgical procedure by providing the operator total control with just one singe hand in articulating the distal end of the medical device (Hibner, Paragraph 0167).
Schlesinger also fails to disclose wherein each rib of the plurality of ribs comprises a protrusion and a pocket, wherein the pocket of each rib is configured to receive the protrusion of an adjacent rib of the plurality of ribs, wherein the pocket of each rib and the protrusion of each rib have a same profile (claim 1); wherein each protrusion comprises a proximally presented protrusion and each pocket comprises a distally presented pocket (claim 9); wherein the ribs and pockets are configured to cooperate to provide rigidity to the bendable distal portion (claim 10) and wherein the ribs include inclined edges defining the gaps, such that the gaps are tapered (claim 11).
Salahieh, in the analogous art of steerable medical devices, teaches (Figure 26) a bendable portion (450) that includes a plurality of ribs (clearly shown in Figure 26) separated by gaps (456) wherein each rib comprises a proximally presented protrusion circular protrusion as show in Figure 26) and a distally presented pocket (circular pocket as shown in Figure 26), wherein the pocket of each rib is configured to receive a corresponding protrusion of an adjacent rib of the plurality of ribs (clearly shown in Figure 26) (Paragraph 0129), wherein the pocket of each rib and the protrusion of each rib have a same profile (same circular profile as shown in Figure 26) (Paragraph 0129) (claims 1 and 9), wherein the ribs and pockets are configured to cooperate to provide rigidity to the bendable distal portion (Paragraphs 0129) [Fully configured in doing this] (claim 10) and wherein the ribs include inclined edges defining the gaps (456) (clearly shown in Figure 26), such that the gaps (456) are tapered (clearly shown in Figure 26) (claim 11). 
Since both Schlesinger and Salahieh are directed towards articulating devices used in surgery, then it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the articulation section of Schlesinger with the articulation section 450 of Salahieh, in order to achieve a predictable result of articulating the end effector (MPEP 2143) and also, to have an articulation section that has compressive and tensile properties sufficient to support its delivery to the target site (Salahieh, Paragraph 0004). [Schlesinger modified Salahieh would result in an articulation section that each rib to comprise a proximally presented protrusion and a distally presented pocket, wherein the pocket of each rib is configured to receive a corresponding protrusion of an adjacent rib of the plurality of ribs, wherein the pocket of each rib and the protrusion of each rib have a same profile, wherein the ribs and pockets are configured to cooperate to provide rigidity to the bendable distal portion and wherein the ribs include inclined edges defining the gaps, such that the gaps are tapered]
Regarding claim 12, Schlesinger modified by Minas, Hibner and Salahieh further discloses wherein the body has a proximal end and a distal end, wherein the actuation assembly (Hibner, 400) is located at the distal end (clearly shown in Figures 13-14).
	Regarding claim 13, Schlesinger modified by Minas, Hibner and Salahieh further discloses wherein the actuation assembly includes a rotary user input feature (Hibner, 402) (Figures 13-14), wherein the actuation assembly is operable to convert rotation of the rotary user input feature into translation of the pull wire (Paragraphs 0167 and 0180).
	Regarding claim 14, Schlesinger modified by Minas, Hibner and Salahieh further discloses wherein the rotary user input feature (Hibner, 402) (Figures 13-14) is rotatable about an axis of rotation that is transverse to a longitudinal axis of the rigid proximal portion of the guide catheter (clearly shown in Figures 13-14) (Paragraphs 0167 and 0180).
	Regarding claim 15, Schlesinger modified by Minas, Hibner and Salahieh further discloses wherein the actuation assembly further includes a helical threading (Hibner, 433A, 433) (clearly shown in Figures 27A-27C) operable to convert rotation of the rotary user input feature (402) into translation of the pull wire (Paragraphs 0174-0175 and 0180).



Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schlensinger (US Pub No. 2018/0001058) in view Minas (US Pub No. 2019/0307420), Hibner (US Pub No. 2016/0302820) and Salahieh (US Pub No. 2017/0080186) as applied to claim 1 above, and further in view of Kesten (US Pub No. 2014/0275804).
Regarding claims 16-17, Schlesinger modified by Minas, Hibner and Salahieh discloses all of the elements of claim 1 above except for a dilation catheter sildably disposed in the guide catheter, wherein the dilation catheter includes an expandable dilator and a guidewire slidably disposed in the dilation catheter.
Kesten, in the analogous art of steerable medical devices, teaches (Figure 1) a guide catheter (30) including a dilation catheter (20) (Figure 1) sildably disposed in the guide catheter (30) (Paragraph 0032), wherein the dilation catheter includes an expandable dilator (22) (Paragraph 0031) and a guidewire (50) slidably disposed in the dilation catheter (Figure 1) (Paragraphs 0035-0036). 
Since Schlesinger discloses in Paragraph 0034 that the guide catheter includes a working or tool channel 219 that is sized to receive an instrument or tool, then it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Schlesinger modified by Minas, Hibner and Salahieh to include a dilation catheter sildably disposed in the guide catheter, wherein the dilation catheter includes an expandable dilator and a guidewire slidably disposed in the dilation catheter as taught by Kesten, in order to have the surgeon to perform various medical procedures related to the ear, nose and throat (Kesten, Paragraphs 0003-0004).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Braithwaite (US Pub No. 2016/0067453) in view of Swaney (US Pub No. 2016/0346513).
Regarding claim 22, Braithwaite discloses (Figures 1-5) a first body (12) defining a longitudinal axis, wherein the first body includes a rail member (26) (Figure 1D), a second body including a guidewire (22), wherein the second body is configured to slidably couple with the rail member and translate longitudinally relative to the first body (Paragraphs 0026-0027); a guide catheter (62) extending distally from the first body (Figure 1A), wherein the guide catheter defines a lumen (clearly shown in Figure 1A) and comprises: a rigid proximal portion (64) (Figure 1A) [Considered to be rigid since portion 64 does not have an articulation section to bend]; wherein the guidewire (22) is slidably disposed within the lumen of the guide catheter (Paragraphs 0025-0027) (Figure 7A).
Braithwaite fails to disclose a bendable distal portion and a translatable member extending from the bendable distal portion to the rigid proximal portion, wherein a proximal end of the translatable member is coupled with an actuation assembly wherein the actuation assembly is operable to translate the translatable member to thereby deflect at least part of the bendable distal portion away from the longitudinal axis of the rigid proximal portion.
Swaney, in the analogous art of needles, teaches (Figures 18A-18B) a bendable needle (110) that includes a bendable distal portion (122) (Figures 18A-18B), and a translatable member (140) (Figure 16) extending from the bendable distal portion to the rigid proximal portion (Figures 18A-18B) (Paragraph 0100), wherein a proximal end of Drive system 102) (Figures 1A) (Paragraphs 0041) wherein the actuation assembly is operable to translate the translatable member to thereby deflect at least part of the bendable distal portion away from the longitudinal axis of the rigid proximal portion (Figures 1A-1B and 18A-18B) (Paragraphs 0041 and 0100-0101). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Braithwaite to have included a bendable distal portion and a translatable member extending from the bendable distal portion to the rigid proximal portion, wherein a proximal end of the translatable member is coupled with an actuation assembly wherein the actuation assembly is operable to translate the translatable member to thereby deflect at least part of the bendable distal portion away from the longitudinal axis of the rigid proximal portion as taught by Swaney, in order to enhance the dexterity of the tip in small spaces during surgery (Swaney, Paragraph 0008).

Allowable Subject Matter
         Claims 18-19 and 21 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose the rigid proximal portion includes a slot and a translatable sleeve slidably coupled with the rigid proximal portion, wherein the translatable sleeve includes a key configured to translate 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771